DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A system comprising: 
at least one processor; and 
memory including instructions operable to be executed by the at least one processor to cause the system to: 
operate a wireless interface component of a first device in a first mode associated with first power consumption; 
determine, by the first device, a first number of devices that are synchronized using a first clock associated with the first device, the first number of devices including a second device and a third device; determine a first period of time during which the first device is configured to communicate with the first number of devices; 
determine a second period of time during which the wireless interface component is configured to operate in a second mode associated with second power consumption that is lower than the first power consumption; 
receive, by the wireless interface component while operating in the first mode, first data from the second device; 
receive, by the wireless interface component while operating in the first mode, second data from the third device; 
operate the wireless interface component in the second mode; 
determine that the second period of time has elapsed; 
after the second period of time has elapsed, operate the wireless interface component in the first mode; and receive, by the wireless interface component while operating in the first mode, third data from the second device.
Basye (US 2014/0163978) teaches power consumption for a computing device may be managed by one or more keywords. For example, if an audio input obtained by the computing device includes a keyword, a network interface module and/or an application processing module of the computing device may be activated. The audio input may then be transmitted via the network interface module to a remote computing device, such as a speech recognition server. Alternately, the computing device may be provided with a speech recognition engine configured to process the audio input for on-device speech recognition.
However, Basye does not teach the invention as claimed, especially determine, by the first device, a first number of devices that are synchronized using a first clock associated with the first device, the first number of devices including a second device and a third device; determine a first period of time during which the first device is configured to communicate with the first number of devices; 
determine a second period of time during which the wireless interface component is configured to operate in a second mode associated with second power consumption that is lower than the first power consumption; 
receive, by the wireless interface component while operating in the first mode, first data from the second device; 
receive, by the wireless interface component while operating in the first mode, second data from the third device; 
operate the wireless interface component in the second mode; 
determine that the second period of time has elapsed; 
after the second period of time has elapsed, operate the wireless interface component in the first mode; and receive, by the wireless interface component while operating in the first mode, third data from the second device.
Rosner (US 2013/0339028) teaches a voice activation system is provided. The voice activation system includes a first stage configured to output a first activation signal if at least one energy characteristic of a received audio signal satisfies at least one threshold and a second stage configured to transition from a first state to a second state in response to the first activation signal and, when in the second state, to output a second activation signal if at least a portion of a profile of the audio signal substantially matches at least one predetermined profile.
 However, Rosner does not teach the invention as claimed, especially determine, by the first device, a first number of devices that are synchronized using a first clock associated with the first device, the first number of devices including a second device and a third device; determine a first period of time during which the first device is configured to communicate with the first number of devices; 
determine a second period of time during which the wireless interface component is configured to operate in a second mode associated with second power consumption that is lower than the first power consumption; 
receive, by the wireless interface component while operating in the first mode, first data from the second device; 
receive, by the wireless interface component while operating in the first mode, second data from the third device; 
operate the wireless interface component in the second mode; 
determine that the second period of time has elapsed; 
after the second period of time has elapsed, operate the wireless interface component in the first mode; and receive, by the wireless interface component while operating in the first mode, third data from the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675